DETAILED ACTION
This office action is in response to the communication received on October 13, 2022 concerning application No. 16/604,190 filed on October 10, 2019.
	Claims 1-6, 8, 11, 13, 15, 17-24, 26-27, and 29-30 are currently pending.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/13/2022 regarding the claim objections have been fully considered. The amendments to the claims have been entered and overcome the claim objection of claims 13 and 27 previously set forth.
Applicant's arguments filed 10/13/2022 regarding the 35 USC 112 rejection have been fully considered. The amendments to the claims have been entered and overcome the 35 USC 112 rejections previously set forth. 
Applicant's arguments filed 10/13/2022 regarding the 35 USC 103 rejection have been fully considered but they are not persuasive. In response to the applicant’s arguments that the prior art fails to teach “target …that reflects a portion of the ultrasound waves to give an identifiable ultrasound image with a portion of the ultrasound waves to penetrate beyond the target to allow deeper targets to also reflect the waves”, examiner respectfully disagrees. As used in the previous office action Trotta is used to teach the above cited limitation. Figs. 15-18 and 20-28 of Trotta show ultrasound renderings of the ultrasound phantom shown to the operator. Specifically looking at fig. 17-18, the mass 412 in the images is a translucent mass having an upper boundary 414 and a lower boundary 416. In order for the ultrasound system to image both the upper and lower boundary the generated ultrasound waves must travel through the mass. If the ultrasound waves were stopped by the mass, no lower boundary would be imaged and only the upper boundary would appear in the image displayed to the user. Therefore the mass 412 is a target that reflects a portion of the ultrasound wave while also allowing a portion of the ultrasound waves to pass through and beyond the mass in order to image potential deeper structures. [0093] of Trotta further discusses fig. 17-18 and examiner wants to not that [0093] specifically recites “the translucent mass 402 taken from within box 418 of fig. 17” which is believed to have a typographical error because the citation is specifically referencing the mass in fig. 17 which is labeled with 412. Additionally, examiner wants to recite that the claims do not positively recite the phantom has structures deeper than the target structure just that the target structure allows ultrasound waves to travel through the target. Examiner also wants to note that fig. 1-2 show breast tissue model in a front view and a cross sectional view which shows the model has depth meaning it is three dimensional. Fig. 2 also shows that the pathologies 110, where one pathology is closer to the skin layer 118 and another pathology deep to the first and closer to the backing 112. Lastly, in regards to applicants arguments at the end of pg. 15 through the top of pg. 16 regarding no prima facie case of obviousness being established for the combination of references. Examiner notes that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the references and motivations for the combination were supplied in the previous office action and are restated below in the rejection. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8, 11, 13, 15, 17-24, 26-27, and 29-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 15, and 20 recite the limitation “at least one target of target gel”, in line 15, 13, and 14 respectively, which is considered indefinite. It is not clear to the examiner what is meant by target of target gel, specifically target gel. For example is there a specific type of gel that makes up the target. For the purpose of this office action it will be interpreted that the limitation “target gel” means gel. 
Claims dependent upon the rejected claims above, but not directly addressed, are also rejected because they inherit the indefiniteness of the claim(s) they respectively depend upon.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 2, 4, 8, 11, 13, 15, 17-21, 23, 26-27, and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsui (“Facilitating Needle Alignment In-Plane to an Ultrasound Beam Using a Portable Laser Unit”) in view of Amini et al. (“A novel and inexpensive ballistic gel phantom for ultrasound training”, hereinafter Amini), Trotta et al. (US 20110207103, hereinafter Trotta), and Passi et al. (US 2002/0170339, hereinafter Passi).
Regarding claim 1, Tsui teaches a method for training an operator to use an ultrasound device (page 88, col. 1, “the described apparatus may be extremely useful for training beginners”) to examine a target in an ultrasound phantom (Abstract, before inserting the needle the operator must first align the ultrasound probe with the target in the phantom, therefore the apparatus is also training the user on how to align the ultrasound properly), comprising: 
providing the ultrasound phantom (fig. 5 and its subsequent description discloses the phantom is a water tank);
providing at least one practice target in the ultrasound phantom (fig. 6 shows a screw within the phantom, the screw is seen as the practice target);
providing an ultrasound device having a probe which can be manipulated by the operator relative to the phantom and the at least one practice target (fig. 6 shows that the probe can be manipulated by an operator in relation to a screw which represents the practice target), with such probe selectively projecting ultrasound waves (page 86, col. 1 “ultrasound probe selected for its ability to transmit its plane” meaning the probe has the ability to project ultrasound waves upon a target); and 
associating with such probe a guide light device configured to project visible light through the phantom into a projection area which coincides with that of the ultrasound waves projected from the probe (fig. 1 and its description teach that the laser unit projects a laser line plane that coincides with the ultrasound beam plane), whereby the operator can manipulate the probe for ultrasonic scanning of the at least one practice target aided by visually observing the illumination of the at least one practice target by the projected visible light (fig. 6 and its description show that the operator is able to manipulate the scanning of the ultrasound probe based on the position of the laser line projection plane within the practice target).
Tsui does not specifically teach the ultrasound phantom comprises at least partially transparent gel material and wherein said at least one practice target is embedded in the at least partially transparent gel material and comprises at least one target of target gel material of variable density and impedance that reflects a portion of the ultrasound waves to give an identifiable ultrasound image with a portion of the ultrasound waves to penetrate beyond the target to allow deeper targets to also reflect the waves to give an ultrasound image effect similar to that in human tissue, and said practice target comprises a phantom model of at least one of human anatomy-like and non-anatomical structures embedded in the at least partially transparent gel material.
However,
Amini in a similar field of endeavor teaches the ultrasound phantom comprises at least partially transparent gel material (page 227, col. 1, results section teaches the phantom is transparent and page 225, col. 2, methods section teaches that the phantom is made of a clear ballistic gel), wherein said at least one practice target is embedded in the at least partially transparent gel material (fig. 7 shows the gel model contains 4 phantom lumen and fig. 9 shows the vessel is a target of the needle in the ultrasound image), said practice target comprises a phantom model of at least one of human anatomy-like and non-anatomical structures embedded in the at least partially transparent gel material (fig. 7 shows the gel model contains 4 phantom lumen, the lumen represent a human anatomy-like structure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Tsui to have the ultrasound phantom comprise at least partially transparent gel material and wherein said at least one practice target is embedded in the at least partially transparent gel material said practice target comprises a phantom model of at least one of human anatomy-like and non-anatomical structures embedded in the at least partially transparent gel material. The motivation to apply the known technique of having the ultrasound phantom comprise at least partially transparent gel material and wherein said at least one practice target is embedded in the at least partially transparent gel material of Amini to the method of Tsui would be to allow for the predictable results of having the material of the phantom be a material that simulates realistic material, thereby making the phantom more realistic which would improve the operator’s training.
Tsui in view of Amini does not specifically teach said at least one practice target comprises at least one target of target gel material of variable density and impedance that reflects a portion of the ultrasound waves to give an identifiable ultrasound image with a portion of the ultrasound waves to penetrate beyond the target to allow deeper targets to also reflect the waves to give an ultrasound image effect similar to that in human tissue. 
However,
Trotta in a similar field of endeavor additionally teaches embedding at least one practice targets within the ultrasound phantom (fig. 2 shows the pathology targets 110 embedded within the model 100) and wherein the at least one practice target comprises at least one target of target gel material ([0078] discloses the pathologies 110 are formed from a silicone thermoset having a shore hardness of about 10A, [0069] discloses the silicone thermosets contain at least a silicone gel therefore making them gel) of variable density ([0069] discloses the thermosets have a density that can vary “from approximately a specific gravity of 0.9 to 1.5 g/cc) and impedance that reflects a portion of the ultrasound waves to give an identifiable ultrasound image with a portion of the ultrasound waves to penetrate beyond the target to allow deeper targets to also reflect the waves to give an ultrasound image effect similar to that in human tissue figs. 15-18, 20-28 show ultrasound images of the phantom that are shown to the operator, based on the different shading within the images it is understood that the structures are embedded within the phantom. Looking at fig. 17-18, the mass is shown having an upper boundary at 414 and lower boundary at 416 meaning the ultrasound waves are penetrating through the mass but also reflecting back in order for the target mass to be identified and then pass beyond the target mass as shown by regions deeper than the target mass appearing in the ultrasound image).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Tsui in view of Amini to have said at least one practice target comprises at least one target of target gel material of variable density and impedance that reflects a portion of the ultrasound waves to give an identifiable ultrasound image with a portion of the ultrasound waves to penetrate beyond the target to allow deeper targets to also reflect the waves to give an ultrasound image effect similar to that in human tissue. The motivation to apply the known technique of having said at least one practice target comprise at least one target of target gel material of variable density and impedance that reflects a portion of the ultrasound waves to give an identifiable ultrasound image with a portion of the ultrasound waves to penetrate beyond the target to allow deeper targets to also reflect the waves to give an ultrasound image effect similar to that in human tissue of Trotta to the method of Tsui in view of Amini would be to allow for the predictable results of making the at least one practice target more representative of what is imaged in an actual human or animal subject, therefore making the ultrasound phantom more accurate and representative of a real ultrasound procedure.
Tsui in view of Amini and Trotta does not specifically teach said practice target comprises at least one structure of rigid materials fully reflecting ultrasound waves without penetration; and said human anatomy-like structures comprise one of human tissue bone, joint, vessels, blood, fat, muscle, tendon, nerves, skin and organs.
However,
Passi in a similar field of endeavor teaches said practice target comprises at least one structure of rigid materials fully reflecting ultrasound waves without penetration ([0035] teaches that the model is hard tissue and [0048] teaches that the ultrasound waves that hit the hard tissue 20 reflect back to the ultrasound probe); and 
said human anatomy-like structures comprise one of human tissue bone, joint, vessels, blood, fat, muscle, tendon, nerves, skin and organs ([0036] describes that the model is of bone tissue and [0040] teaches the tissue can come from a human being).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device disclosed by Tsui in view of Amini and Trotta to have the practice target comprise at least one structure of rigid materials fully reflecting ultrasound waves without penetration; and said human anatomy-like structures comprise one of human tissue bone, joint, vessels, blood, fat, muscle, tendon, nerves, skin and organs. The motivation to apply the known technique of having the structures embedded in the at least partially transparent gel material comprise at least one structure of rigid materials fully reflecting ultrasound waves without penetration and the human anatomy-like structure comprise human bone tissue of Passi to the device of Tsui in view of Amini and Trotta would be to allow for the predictable results of providing a variety of different density and rigid materials as targets within the ultrasound phantom which would simulate a more realistic phantom structure because not all the tissues within a living subject comprise the same density and rigidity. This would lead to an improvement in the operators training outcomes.


Regarding claim 15, Tsui teaches a method of operator training, using an ultrasound device (page 88, col. 1, “the described apparatus may be extremely useful for training beginners”), comprising: 
providing an ultrasound phantom (fig. 5 and its subsequent description discloses the phantom is a water tank);
providing at least one practice target in the ultrasound phantom (fig. 6 shows a screw within the phantom, the screw is seen as the practice target);
providing an ultrasound device having an associated screen visible to an operator (page 86 col. 2-page 87 col. 1 and fig. 6 show that the ultrasound device has a screen that displays an image visible to the operator); and 
associating a guide light with the ultrasound device so that the operator can visually observe through the phantom light indicating the exact direction and anatomy of contact points of the at least one practice target with ultrasound waves emanating from said ultrasound device (fig. 6 shows that the guide light is associated with the ultrasound device and the operator can observe the location of the light in relation to the target which represents the location of the ultrasound waves as the laser line and ultrasound waves are continuous with one another as mentioned in fig. 1).
Tsui does not specifically teach the ultrasound phantom comprises at least partially transparent gel material and wherein said at least one practice target is embedded in the at least partially transparent gel material and comprises at least one target of target gel material of variable density and impedance that reflects a portion of the ultrasound waves to give an identifiable ultrasound image with a portion of the ultrasound waves to penetrate beyond the target to allow deeper targets to also reflect the waves to give an ultrasound image effect similar to that in human tissue, and said practice target comprises a phantom model of at least one of human anatomy-like and non-anatomical structures embedded in the at least partially transparent gel material. 
However,
Amini in a similar field of endeavor teaches the ultrasound phantom comprises at least partially transparent gel material (page 227, col. 1, results section teaches the phantom is transparent and page 225, col. 2, methods section teaches that the phantom is made of a clear ballistic gel) and wherein said at least one practice target is embedded in the at least partially transparent gel material (fig. 7 shows the gel model contains 4 phantom lumen and fig. 9 shows the vessel is a target of the needle in the ultrasound image) said practice target comprises a phantom model of at least one of human anatomy-like and non-anatomical structures embedded in the at least partially transparent gel material (fig. 7 shows the gel model contains 4 phantom lumen, the lumen represent a human anatomy-like structure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Tsui to have the ultrasound phantom comprise at least partially transparent gel material and wherein said at least one practice target is embedded in the at least partially transparent gel material, and said practice target comprises a phantom model of at least one of human anatomy-like and non-anatomical structures embedded in the at least partially transparent gel material. The motivation to apply the known technique of having the ultrasound phantom comprise at least partially transparent gel material and wherein said at least one practice target is embedded in the at least partially transparent gel material of Amini to the method of Tsui would be to allow for the predictable results of having the material of the phantom be a material that simulates realistic material, thereby making the phantom more realistic, which would improve the operators training.
Tsui in view of Amini does not specifically teach said at least one practice target comprises at least one target of target gel material of variable density and impedance that reflects a portion of the ultrasound waves to give an identifiable ultrasound image with a portion of the ultrasound waves to penetrate beyond the target to allow deeper targets to also reflect the waves to give an ultrasound image effect similar to that in human tissue. 
However,
Trotta in a similar field of endeavor additionally teaches embedding at least one practice targets within the ultrasound phantom (fig. 2 shows the pathology targets 110 embedded within the model 100) and wherein the at least one practice target comprises at least one target of target gel material ([0078] discloses the pathologies 110 are formed from a silicone thermoset having a shore hardness of about 10A, [0069] discloses the silicone thermosets contain at least a silicone gel therefore making them target gel) of variable density ([0069] discloses the thermosets have a density that can vary “from approximately a specific gravity of 0.9 to 1.5 g/cc) and impedance that reflects a portion of the ultrasound waves to give an identifiable ultrasound image with a portion of the ultrasound waves to penetrate beyond the target to allow deeper targets to also reflect the waves to give an ultrasound image effect similar to that in human tissue (figs. 15-18, 20-28 show ultrasound images of the phantom that are shown to the operator, based on the different shading within the images it is understood that the structures are embedded within the phantom. Looking at fig. 17-18, the mass is shown having an upper boundary at 414 and lower boundary at 416 meaning the ultrasound waves are penetrating through the mass but also reflecting back in order for the target mass to be identified and then pass beyond the target mass as shown by regions deeper than the target mass appearing in the ultrasound image).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Tsui in view of Amini to have said at least one practice target comprises at least one target of target gel material of variable density and impedance that reflects a portion of the ultrasound waves to give an identifiable ultrasound image with a portion of the ultrasound waves to penetrate beyond the target to allow deeper targets to also reflect the waves to give an ultrasound image effect similar to that in human tissue. The motivation to apply the known technique of having said at least one practice target comprise at least one target of target gel material of variable density and impedance that reflects a portion of the ultrasound waves to give an identifiable ultrasound image with a portion of the ultrasound waves to penetrate beyond the target to allow deeper targets to also reflect the waves to give an ultrasound image effect similar to that in human tissue of Trotta to the method of Tsui in view of Amini would be to allow for the predictable results of making the at least one practice target more representative of what is imaged in an actual human or animal subject, therefore making the ultrasound phantom for accurate and representative of a real ultrasound procedure.
Tsui in view of Amini and Trotta does not specifically teach said practice target comprises at least one structure of rigid materials fully reflecting ultrasound waves without penetration; and said human anatomy-like structures comprise one of human tissue bone, joint, vessels, blood, fat, muscle, tendon, nerves, skin and organs.
However,
Passi in a similar field of endeavor teaches said practice target comprises at least one structure of rigid materials fully reflecting ultrasound waves without penetration ([0035] teaches that the model is hard tissue and [0048] teaches that the ultrasound waves that hit the hard tissue 20 reflect back to the ultrasound probe); and 
said human anatomy-like structures comprise one of human tissue bone, joint, vessels, blood, fat, muscle, tendon, nerves, skin and organs ([0036] describes that the model is of bone tissue and [0040] teaches the tissue can come from a human being).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Tsui in view of Amini and Trotta to have the practice target comprise at least one structure of rigid materials fully reflecting ultrasound waves without penetration; and said human anatomy-like structures comprise one of human tissue bone, joint, vessels, blood, fat, muscle, tendon, nerves, skin and organs. The motivation to apply the known technique of having the structures embedded in the at least partially transparent gel material comprise at least one structure of rigid materials fully reflecting ultrasound waves without penetration and the human anatomy-like structure comprise human bone tissue of Passi to the method of Tsui in view of Amini and Trotta would be to allow for the predictable results of providing a variety of different density and rigid materials as targets within the ultrasound phantom which would simulate a more realistic phantom structure because not all the tissues within a living subject comprise the same density and rigidity. This would lead to an improvement in the operators training outcomes.

Regarding claim 20, Tsui teaches an ultrasound training system with directional light for three-dimensional (3D) anatomy ultrasound phantom training (figs. 1 and 6 show an ultrasound device with a directional light that emits light on a target, and so is capable of 3D anatomy ultrasound phantom training), comprising: 
an ultrasound phantom(fig. 5 and its subsequent description discloses the phantom is a water tank);
at least one practice target in the ultrasound phantom (fig. 6 shows a screw within the phantom, the screw is seen as the practice target);
the ultrasound device, having a probe which can be manipulated by an operator relative to the phantom and the at least one practice target (fig. 6 and its description show that an operator can manipulate the position of the probe in relation to the practice target), for selectively projecting ultrasound waves (page 86, col. 1 “ultrasound probe selected for its ability to transmit its plane” meaning the probe has the ability to project ultrasound waves upon a target); and 
a guide light device associated with said probe (fig. 1), and configured to project visible light through the phantom into a projection area which coincides with that of ultrasound waves projected from the probe (fig. 1 and its description teach that the laser unit projects a laser line plane that coincides with the ultrasound beam plane and fig. 6 shows the light goes through the phantom), whereby the operator can manipulate the probe for ultrasonic scanning of the at least one practice target aided by visually observing the illumination of the at least one practice target by the projected visible light (fig. 6 and its description show that the operator is able to manipulate the scanning of the ultrasound probe based on the position of the laser line projection plane within the practice target).
Tsui does not specifically teach the ultrasound phantom comprises at least partially transparent gel material and wherein said at least one practice target is embedded in the at least partially transparent gel material and comprises at least one target of target gel material of variable density and impedance that reflects a portion of the ultrasound waves to give an identifiable ultrasound image with a portion of the ultrasound waves to penetrate beyond the target to allow deeper targets to also reflect the waves to give an ultrasound image effect similar to that in human tissue, and said practice target comprises a phantom model of at least one of human anatomy-like and non-anatomical structures embedded in the at least partially transparent gel material. 
However,
Amini in a similar field of endeavor teaches the ultrasound phantom comprises at least partially transparent gel material (page 227, col. 1, results section teaches the phantom is transparent and page 225, col. 2, methods section teaches that the phantom is made of a clear ballistic gel) and wherein said at least one practice target is embedded in the at least partially transparent gel material (fig. 7 shows the gel model contains 4 phantom lumen and fig. 9 shows the vessel is a target of the needle in the ultrasound image) said practice target comprises a phantom model of at least one of human anatomy-like and non-anatomical structures embedded in the at least partially transparent gel material (fig. 7 shows the gel model contains 4 phantom lumen, the lumen represent a human anatomy-like structure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Tsui to have the ultrasound phantom comprise at least partially transparent gel material and wherein said at least one practice target is embedded in the at least partially transparent gel material, and said practice target comprises a phantom model of at least one of human anatomy-like and non-anatomical structures embedded in the at least partially transparent gel material. The motivation to apply the known technique of having the ultrasound phantom comprise at least partially transparent gel material and wherein said at least one practice target is embedded in the at least partially transparent gel material of Amini to the system of Tsui would be to allow for the predictable results of having the material of the phantom be a material that simulates realistic material, thereby making the phantom more realistic, which would improve the operators training.
Tsui in view of Amini does not specifically teach said at least one practice target comprises at least one target of target gel material of variable density and impedance that reflects a portion of the ultrasound waves to give an identifiable ultrasound image with a portion of the ultrasound waves to penetrate beyond the target to allow deeper targets to also reflect the waves to give an ultrasound image effect similar to that in human tissue. 
However,
Trotta in a similar field of endeavor additionally teaches embedding at least one practice targets within the ultrasound phantom (fig. 2 shows the pathology targets 110 embedded within the model 100) and wherein the at least one practice target comprises at least one target of target gel material ([0078] discloses the pathologies 110 are formed from a silicone thermoset having a shore hardness of about 10A, [0069] discloses the silicone thermosets contain at least a silicone gel therefore making them target gel) of variable density ([0069] discloses the thermosets have a density that can vary “from approximately a specific gravity of 0.9 to 1.5 g/cc) and impedance that reflects a portion of the ultrasound waves to give an identifiable ultrasound image with a portion of the ultrasound waves to penetrate beyond the target to allow deeper targets to also reflect the waves to give an ultrasound image effect similar to that in human tissue (figs. 15-18, 20-28 show ultrasound images of the phantom that are shown to the operator, based on the different shading within the images it is understood that the structures are embedded within the phantom. Looking at fig. 17-18, the mass is shown having an upper boundary at 414 and lower boundary at 416 meaning the ultrasound waves are penetrating through the mass but also reflecting back in order for the target mass to be identified and then pass beyond the target mass as shown by regions deeper than the target mass appearing in the ultrasound image).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Tsui in view of Amini to have said at least one practice target comprises at least one target of target gel material of variable density and impedance that reflects a portion of the ultrasound waves to give an identifiable ultrasound image with a portion of the ultrasound waves to penetrate beyond the target to allow deeper targets to also reflect the waves to give an ultrasound image effect similar to that in human tissue. The motivation to apply the known technique of having said at least one practice target comprise at least one target of target gel material of variable density and impedance that reflects a portion of the ultrasound waves to give an identifiable ultrasound image with a portion of the ultrasound waves to penetrate beyond the target to allow deeper targets to also reflect the waves to give an ultrasound image effect similar to that in human tissue of Trotta to the system of Tsui in view of Amini would be to allow for the predictable results of making the at least one practice target more representative of what is imaged in an actual human or animal subject, therefore making the ultrasound phantom for accurate and representative of a real ultrasound procedure.
Tsui in view of Amini and Trotta does not specifically teach said practice target comprises at least one structure of rigid materials fully reflecting ultrasound waves without penetration; and said human anatomy-like structures comprise one of human tissue bone, joint, vessels, blood, fat, muscle, tendon, nerves, skin and organs.
However,
Passi in a similar field of endeavor teaches said practice target comprises at least one structure of rigid materials fully reflecting ultrasound waves without penetration ([0035] teaches that the model is hard tissue and [0048] teaches that the ultrasound waves that hit the hard tissue 20 reflect back to the ultrasound probe); and 
said human anatomy-like structures comprise one of human tissue bone, joint, vessels, blood, fat, muscle, tendon, nerves, skin and organs ([0036] describes that the model is of bone tissue and [0040] teaches the tissue can come from a human being).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Tsui in view of Amini and Trotta to have the practice target comprise at least one structure of rigid materials fully reflecting ultrasound waves without penetration; and said human anatomy-like structures comprise one of human tissue bone, joint, vessels, blood, fat, muscle, tendon, nerves, skin and organs. The motivation to apply the known technique of having the structures embedded in the at least partially transparent gel material comprise at least one structure of rigid materials fully reflecting ultrasound waves without penetration and the human anatomy-like structure comprise human bone tissue of Passi to the system of Tsui in view of Amini and Trotta would be to allow for the predictable results of providing a variety of different density and rigid materials as targets within the ultrasound phantom which would simulate a more realistic phantom structure because not all the tissues within a living subject comprise the same density and rigidity. This would lead to an improvement in the operators training outcomes.
Regarding claims 2 and 21, Tsui in view of Amini, Trotta, and Passi teaches the method and system of claims 1 and 20 respectively, as set forth above. Tsui further teaches said guide light device projects visible color laser light, aligned with the direction of invisible ultrasound waves (figs. 1 and 6 teach that the laser unit emits colored light and the laser light projection plane is aligned with the ultrasound beam plane).  
Regarding claims 4 and 23, Tsui in view of Amini, Trotta, and Passi teaches the method and system of claims 2 and 21 respectively, as set forth above. Tsui further teaches said guide light device comprised a line laser attached to said ultrasound device probe (fig. 3 shows that the line laser (laser unit) is attached to the ultrasound probe).
Regarding claim 8, Tsui in view of Amini, Trotta, and Passi teaches the method of claim 1, as set forth above. Amini further teaches said at least partially transparent gel material is transparent to light (fig. 7 shows the gel is transparent because the table can be seen underneath the gel).
Regarding claim 11, Tsui in view of Amini, Trotta, and Passi teaches the method of claim 1, as set forth above. Amini further teaches said phantom model comprises one of replicas of normal anatomical structures, actual pathological specimens, and three-dimensional (3D) replicas of pathological specimens, to facilitate training the operator in how to identify pathology in the structures (fig. 7 shows the gel model contains 4 phantom lumen, the lumen are seen as replicas of normal anatomical structures).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Tsui in view of Amini, Trotta, and Passi to have the phantom model comprise replicas of normal anatomical structures. The motivation to apply the known technique of having the phantom model comprise replicas of normal anatomical structures of Amini to the method of Tsui in view of Amini, Trotta, and Passi would be to allow for the predictable results of having the phantom simulate a more realistic model thereby improving the training outcomes of the user.
Regarding claims 13 and 27, Tsui in view of Amini, Trotta, and Passi teaches the method of claim 1 and the system of claim 20 as set forth above. Trotta further teaches said phantom model comprises non-anatomical structures (fig. 3, 164, 166, 176, 178 which are the same as 110 in fig. 1-2) which comprise one of selected geometrical shapes (fig. 3 shows that the pathologies 164, 166, 176, 178 have a geometrical shape) of selected colors ([0081] teaches that the pathologies 164, 166, 176, 178 are embedded within the breast (phantom) and colorant is added to the pathologies) for the operator being trained to practice scanning ([0079] teaches that the model is for teaching examination techniques).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method/device disclosed by Tsui in view of Amini, Trotta, and Passi to have the phantom model comprises non-anatomical structures which comprise one of selected geometrical shapes of selected colors for the operator being trained to practice scanning. The motivation to make this modification is in order for the structures to contrast the surrounding tissue, as recognized by Trotta ([0081]).
Regarding claim 17, Tsui in view of Amini, Trotta, and Passi teaches the method of claim 15 as set forth above, Tsui further teaches said light from the guide light comprises laser light from a laser device associated with said ultrasound device (figs. 1 and 6 show that the projected visible light comprises light from a laser unit attached to the ultrasound probe).
Regarding claim 18, Tsui in view of Amini, Trotta, and Passi teaches the method of claim 17 as set forth above, Tsui further teaches said ultrasound device has a probe manipulated by the operator (fig. 6 and its description show that the operator is able to manipulate the scanning of the ultrasound probe based on the position of the laser line projection plane within the practice target).
Regarding claim 19, Tsui in view of Amini, Trotta, and Passi teaches the method of claim 18 as set forth above, Tsui further teaches said laser light comprises the output of a line laser (figs. 1 and 6 show that the laser unit outputs a line laser).
Regarding claim 26, Tsui in view of Amini, Trotta, and Passi teaches the device of claim 20, as set forth above. Amini further teaches said phantom model comprises one of replicas of normal anatomical structures, actual pathological specimens, and three-dimensional (3D) replicas of pathological specimens, to facilitate training the operator in how to identify pathology in the structures (fig. 7 shows the gel model contains 4 phantom lumen, the lumen are seen as replicas of normal anatomical structures).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Tsui in view of Amini, Trotta, and Passi to have the phantom model comprise replicas of normal anatomical structures. The motivation to apply the known technique of having the phantom model comprise replicas of normal anatomical structures of Amini to the method of Tsui in view of Amini, Trotta, and Passi would be to allow for the predictable results of having the phantom simulate a more realistic model thereby improving the training outcomes of the user.
Regarding claim 29, Tsui in view of Amini, Trotta, and Passi teaches the device of claim 20, as set forth above. Trotta further teaches structures are embedded in the phantom (fig. 1, 110 within gel 104 and fig. 3, 164 and 166 in 158, 176 and 178 in 170 ) with variable density ([0069] discloses the thermosets have a density that can vary “from approximately a specific gravity of 0.9 to 1.5 g/cc) and impedance to produce ultrasound waves that return to said ultrasound device probe and produce images on a screen visible to the operator that mimic typical ultrasound artifacts of human scanning for image interpretation (figs. 15-18, 20-28 show ultrasound images of the phantom that are shown to the operator, based on the different shading within the images it is understood that the structures are embedded within the phantom. Looking at fig. 17-18, the mass is shown having an upper boundary at 414 and lower boundary at 416 meaning the ultrasound waves are penetrating through the mass but also reflecting back in order for the target mass to be identified and then pass beyond the target mass as shown by regions deeper than the target mass appearing in the ultrasound image).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device disclosed by Tsui in view of Amini, Trotta, and Passi to have the structures be embedded in the gel material with variable density and impedance to produce ultrasound waves that return to said ultrasound device probe and produce images on a screen visible to the operator that mimic typical ultrasound artifacts of human scanning for image interpretation. The motivation to additionally apply the known technique of having structures be embedded within a phantom with variable density and impedance of Trotta to the device of Tsui in view of Amini, Trotta, and Passi would be to allow for the operator to view an ultrasound image of the practice target during their training.
Regarding claim 30, Tsui in view of Amini, Trotta, and Passi teaches the device of claim 29, as set forth above. Trotta further teaches said ultrasound artifacts comprise shadowing, posterior enhancement, edge effect, reverberation, and B-lines (figs. 15-18, 20-28 show ultrasound images of the phantom that are shown to the operator, based on the different shading within the images it is understood that the structures are embedded within the gel material that has variable density and impedance otherwise the images would not have been formed. Additionally, because the structures and gel have variable density and impedance the device is capable of producing ultrasound artifacts that include shadowing, posterior enhancement, edge effect, reverberation, and B-lines).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device disclosed by Tsui in view of Amini, Trotta, and Passi to have the ultrasound artifacts comprise shadowing, posterior enhancement, edge effect, reverberation, and B-lines. The motivation to additionally apply the known technique of having ultrasound artifacts comprise shadowing, posterior enhancement, edge effect, reverberation, and B-lines to the device of Tsui in view of Amini, Trotta, and Passi would be to allow for the predictable results of providing a realistic ultrasound training system simulating a human or animal patient and for simulating the different densities within the human body.

Claims 3 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsui in view of Amini, Trotta, and Passi as applied to claims 2 and 21 above, and further in view of Buljubasic (US 2017/0056062).
Regarding claims 3 and 22, Tsui in view of Amini, Trotta, and Passi teaches the method of claim 2 and the system of claim 21 as set forth above. Tsui in view of Amini, Trotta, and Passi does not specifically teach that the guide light device comprises a line laser built in to said ultrasound device probe.
However, 
Buljubasic in a similar field of endeavor teaches the guide light device comprises a line laser built in to said ultrasound device probe (fig. 7 and [0036] show the first light source 120 is built into the ultrasound probe 100).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Tsui in view of Amini, Trotta, and Passi to have the guide light comprise a line laser built in to the ultrasound probe. The motivation to apply the known technique of having the line laser built into the ultrasound probe of Buljubasic to the ultrasound device of Tsui in view of Amini Trotta, and Passi would be to allow for the predictable results of having the line laser attached directly to the probe for accurate and consistent projection of the laser beam.

Claims 5 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsui in view of Amini, Trotta, and Passi as applied to claims 4 and 23 above, and further in view of Pruter (US 6,296,614).
Regarding claims 5 and 24, Tsui in view of Amini, Trotta, and Passi teaches the method and system of claims 4 and 23 respectively, as set forth above. Tsui further teaches said line laser is attached to said ultrasound device probe using a flexible band holder conforming to the shape of said ultrasound device probe (fig. 4 states that the clamps that hold the laser unit are adjustable and are therefore flexible and able to conform to the shape of the ultrasound device probe). 
Tsui in view of Amini, Trotta, and Passi does not specifically teach the flexible band holder is elastic.
However, 
Pruter in a similar field of endeavor teaches a flexible elastic holder conforming to the shape of said ultrasound device probe (col. 5, lines 10-18, “elastic mounting bracket 6” and fig. 1 shows the mounting bracket 6 conforms to the ultrasound device probe 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Tsui in view of Amini, Trotta, and Passi to have the flexible band holder be elastic. The motivation to make this modification is in order to mount guides to varying shapes of ultrasound probes, as recognized by Pruter (col. 2, lines 29-31).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsui in view of Amini, Trotta, and Passi as applied to claim 4 above, and further in view of Kumar et al. (US 2014/0277659, hereinafter Kumar).
Regarding claim 6, Tsui in view of Amini, Trotta, and Passi teaches the method of claim 4, as set forth above. Tsui further teaches the laser holder is customized for attachment of said line laser to said ultrasound device probe (fig. 3 shows that the laser holder has an adjustable strap that can be customized to attach the laser unit to the ultrasound probe). Tsui in view of Amini, Trotta, and Passi does not specifically teach providing a three-dimensional (3D) printed laser holder.
However,
Kumar in a similar field of endeavor teaches providing a three-dimensional (3D) printed medical device (Abstract, [0044], teaches that medical devices can be manufactured using 3D printing).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Tsui in view of Amini, Trotta, and Passi to provide a three-dimensional (3D) printed laser holder for customized attachment of said line laser to said ultrasound device probe. The motivation to make this modification is to allow for custom, rapid fabrication of the laser holder, as recognized by Kumar (Abstract).

	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BEGEMAN whose telephone number is (571)272-4744. The examiner can normally be reached Monday-Thursday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W.B./Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793